Jfoui'tij Cotirt of
                                  ^an glntomo,

                                       October 22, 2013


                          No. 04-13-00409-CR and 04-13-00410-CR


                                     Roy MARTINEZ, Jr.,
                                            Appellant


                                               v.



                                     The STATE of Texas,
                                            Appellee


                From the 25lh Judicial District Court, Guadalupe County, Texas
                        Trial Court No. 12-1530-CR and 13-0756-CR-C
                          Honorable W.C. Kirkcndall, Judge Presiding



                                           ORDER


       The court reporter's notices of late record are DENIED AS MOOT. Appellant has filed
motions seeking to dismiss these appeals.




                                                    MarialyrKBarnaryflf, Justice


       IN WITNESS WHEREOF', 1 have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2013.




                                                    Keith E. Mottle
                                                    Clerk of Court